FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 4,2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Income statement reconciliations Appendix 1 Income statement reconciliations Quarter ended 30 September 2011 30 June 2011 30 September 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Interest receivable - 9 Interest payable - Net interest income 7 Fees and commissions receivable - - Fees and commissions payable - - - Income from trading activities Gain on redemption of own debt - 1 1 - Other operating income (excluding insurance premium income) Insurance net premium income - - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges Insurance net claims - - - Operating profit before impairment losses Impairment losses - Operating profit/(loss) Appendix 1 Income statement reconciliations (continued) Quarter ended 30 September 2011 30 June 2011 30 September 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Operating profit/(loss) Fair value of own debt (1) - - - Asset Protection Scheme credit default swap - fair value changes (2) 60 - - - Payment Protection Insurance costs - Sovereign debt impairment - Amortisation of purchased intangible assets 69 - 56 - - Integration and restructuring costs - - - Gain on redemption of own debt 1 - Strategic disposals 49 - 50 - 27 - Bonus tax 5 - 11 - 15 - RFS Holdings minority interest 3 - 5 - - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds 60 - Profit/(loss) before tax - - - Tax (charge)/credit - - - Profit/(loss) from continuing operations - - - Profit from discontinued operations, net of tax 6 - 6 21 - 21 18 - 18 Profit/(loss) for the period - - - Non-controlling interests 7 - 7 - - Profit/(loss) attributable to ordinary and B shareholders - - - Notes: Reallocation of £470 million (Q2 2011 - £111 million; Q3 2010 - (£330) million) to income from trading activities and £1,887 million (Q2 2011 - £228 million; Q3 2010 - (£528) million) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations (continued) Nine months ended 30 September 2011 30 September 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Interest receivable 9 Interest payable Net interest income 7 Fees and commissions receivable - - Fees and commissions payable - - Income from trading activities Gain on redemption of own debt - - Other operating income (excluding insurance premium income) Insurance net premium income - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges Insurance net claims - - Operating profit before impairment losses Impairment losses - Operating profit/(loss) Appendix 1 Income statement reconciliations (continued) Nine months ended 30 September 2011 30 September 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Operating profit/(loss) Fair value of own debt (1) - - Asset Protection Scheme credit default swap - fair value changes (2) - - Payment Protection Insurance costs - Sovereign debt impairment - Amortisation of purchased intangible assets - - Integration and restructuring costs - - Gain on redemption of own debt - - Strategic disposals 22 - - Bonus tax 27 - 84 - RFS Holdings minority interest 5 - - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds - Profit/(loss) before tax - - Tax charge - - Loss from continuing operations - - Profit/(loss) from discontinued operations, net of tax 37 - 37 - Loss for the period - - Non-controlling interests - - Preference share and other dividends - Loss attributable to ordinary and B shareholders - - Notes: Reallocation of £395 million (Q3 2010 - (£185) million) to income from trading activities and £1,821 million (Q3 2010 - (£223) million) to other operating income. Reallocation to income from trading activities. Appendix 2 Businesses outlined for disposal Appendix 2 Businesses outlined for disposal To comply with EC State Aid requirements the Group agreed to make a series of divestments by the end of 2013: the disposal of RBS Insurance, Global Merchant Services and its interest in RBS Sempra Commodities JV. The Group also agreed to dispose of its RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK ('UK branch-based businesses'). The disposals of Global Merchant Services and RBS Sempra Commodities JV businesses have now effectively been completed. The sale of the Group's UK branch-based businesses to Santander UK plc continues to make good progress. Due to the complex nature of the process required to separate the divesting branches and associated assets, and the desire to minimise customer disruption, the transaction is now expected to substantially complete in the fourth quarter of 2012, subject to regulatory approvals and other conditions. The disposal of RBS Insurance, by way of public flotation or a trade sale, is targeted for the second half of 2012, subject to market conditions. External advisors were appointed during Q4 2010 and the process of separation is proceeding on plan. In the meantime, the business continues to be managed and reported as a separate core division. The table below shows total income and operating profit of RBS Insurance and the UK branch-based businesses. Total income Operating profit/(loss) before impairments Operating profit/(loss) YTD Q3 2011 FY 2010 YTD Q3 2011 FY 2010 YTD Q3 2011 FY 2010 £m £m £m £m £m £m RBS Insurance (1) UK branch-based businesses (2) Total The table below shows the estimated risk-weighted assets, total assets and capital of the businesses identified for disposal. RWAs Total assets Capital 30 September 31 December 30 September 31 December 30 September 31 December £bn £bn £bn £bn £bn £bn RBS Insurance (1) n/m n/m UK branch-based businesses (2) Total Notes: As reported in the results for the period ended 30 September 2011 and Annual Results for the year ended 31 December 2010 and excluding non-core business. Estimated capital includes approximately £0.9 billion of goodwill. Estimated notional equity based on 8.5% of RWAs. Appendix 2 Businesses outlined for disposal (continued) Further information on the UK branch-based businesses by division is shown in the tables below: Division Total UK Retail UK Corporate YTD Q3 2011 FY 2010 £m £m £m £m Income statement Net interest income Non-interest income 69 Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit 46 Analysis of income by product Loans and advances 98 Deposits 79 Mortgages - Other 12 37 49 76 Total income Net interest margin 4.62% 2.67% 3.26% 3.24% Employee numbers (full time equivalents rounded to the nearest hundred) Division Total UK Retail UK Corporate Global Banking & Markets 30 September 31 December £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits - Derivative assets - - n/a Derivative liabilities - - n/a Risk elements in lending - Loan:deposit ratio 78% 88% - 84% 86% Risk-weighted assets - Appendix 3 Additional risk managementdisclosures Appendix 3 Additional risk management disclosures Loans and advances to customers by industry and geography The following tables analyse loans and advances to customers (excluding reverse repos and assets of disposal groups), by industry and geography (by location of office). Refer to Risk management: Credit risk for the Group summary. 30 September 2011 30 June 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m UK Central and local government 83 91 Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation - hotels and restaurants - utilities - other Agriculture, forestry and fishing 73 55 67 Finance leases and instalment credit Interest accruals 1 21 98 Europe Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation - hotels and restaurants - utilities - other Agriculture, forestry and fishing 62 68 68 Finance leases and instalment credit Interest accruals 98 98 Appendix 3 Additional risk management disclosures (continued) Loans and advances to customers by industry and geography (continued) 30 September 2011 30 June 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m US Central and local government 15 15 53 Finance Residential mortgages Personal lending Property Construction 54 68 78 Manufacturing 54 64 Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation 94 - hotels and restaurants 62 71 - utilities 27 27 53 - other Agriculture, forestry and fishing 24 - 24 25 - 25 31 - 31 Finance leases and instalment credit - - - Interest accruals 53 57 73 RoW Central and local government 44 68 Finance 77 22 Residential mortgages Personal lending 3 - 2 Property Construction 67 9 76 78 34 91 Manufacturing Service industries and business activities - retail, wholesale and repairs 44 72 - transport and storage - health, education and recreation 17 - hotels and restaurants 16 52 68 9 90 13 - utilities - other Agriculture, forestry and fishing 20 - 20 22 - 22 6 - 6 Finance leases and instalment credit 90 27 55 47 - 47 Interest accruals 32 - 32 36 - 36 90 6 96 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography The following tables analyse loans and advances to banks and customers (excluding reverse repos and assets of disposal groups) and related REIL, provisions, impairments and write-offs by industry and geography (by location of office), for the Group, Core and Non-Core. 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Group Central and local government 76 - Finance - banks 85 - - - other 68 4 62 Residential mortgages 27 Personal lending 81 Property 40 Construction 42 32 Manufacturing 44 Service industries and business activities - retail, wholesale and repairs 51 93 - transport and storage 26 53 35 - health, education and recreation 34 72 - hotels and restaurants 45 54 - utilities 80 22 28 1 2 - other 52 Agriculture, forestry and fishing 59 39 11 Finance leases and instalment credit 60 81 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 14 - personal lending 81 - property 33 - other 63 Europe - residential mortgages 32 7 - personal lending 85 20 - property 44 - other 61 US - residential mortgages 35 - personal lending 75 57 93 - property 32 87 - other RoW - residential mortgages 24 9 38 - - - personal lending 2 1 50 - 4 - property 36 74 34 - other 58 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 30 June 2011 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m Group Central and local government - Finance - banks 86 - - - other 62 15 52 Residential mortgages 25 Personal lending 80 Property 41 Construction 39 Manufacturing 44 85 30 Service industries and business activities - retail, wholesale and repairs 50 80 66 - transport and storage 28 49 22 - health, education and recreation 34 37 - hotels and restaurants 41 43 - utilities 89 25 28 1 - - other 52 Agriculture, forestry and fishing 62 41 3 Finance leases and instalment credit 60 68 92 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 12 - personal lending 82 - property 35 - other 60 Europe - residential mortgages 31 2 - personal lending 82 27 - property 45 - other 62 48 US - residential mortgages 29 - personal lending 53 40 47 82 - property 97 27 63 - other 40 RoW - residential mortgages 25 9 36 - - - personal lending 2 2 - 3 - property 41 41 20 - other 55 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Group Central and local government - Finance - banks 88 12 - other 53 Residential mortgages 21 Personal lending 82 Property 34 Construction 36 Manufacturing 42 Service industries and business activities - retail, wholesale and repairs 49 - transport and storage 48 87 39 - health, education and recreation 30 - hotels and restaurants 40 - utilities 91 23 25 14 7 - other 52 Agriculture, forestry and fishing 86 57 31 6 Finance leases and instalment credit 65 Interest accruals - Latent - 47 of which: UK - residential mortgages 15 17 - personal lending 82 - property 28 - other 63 Europe - residential mortgages 19 6 - personal lending 79 66 24 - property 40 - other 62 US - residential mortgages 40 - personal lending 55 55 - property 26 - other RoW - residential mortgages 23 9 39 9 1 - personal lending 5 5 98 - property 39 - other 70 47 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Core Central and local government - Finance - banks 91 - - - other 72 22 Residential mortgages 24 Personal lending 80 Property 24 Construction 35 Manufacturing 53 48 89 Service industries and business activities - retail, wholesale and repairs 48 68 - transport and storage 49 18 29 23 - health, education and recreation 30 89 39 - hotels and restaurants 37 29 - utilities 18 1 6 - - - other 55 Agriculture, forestry and fishing 93 31 33 4 Finance leases and instalment credit 62 21 52 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 13 - personal lending 80 - property 22 81 - other 61 Europe - residential mortgages 28 3 - personal lending 87 14 - property 27 89 1 - other 69 US - residential mortgages 26 - personal lending 96 49 51 31 42 - property 30 28 13 30 - other 52 RoW - residential mortgages 23 9 39 - - - personal lending 2 1 50 - 4 - property 63 49 78 24 10 - other 93 3 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 30 June 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m Core Central and local government - Finance - banks 91 - - - other 68 18 Residential mortgages 22 Personal lending 80 Property 25 59 Construction 33 84 Manufacturing 47 21 22 Service industries and business activities - retail, wholesale and repairs 47 92 48 - transport and storage 45 18 23 19 - health, education and recreation 31 53 14 - hotels and restaurants 35 19 - utilities 20 - other 60 72 Agriculture, forestry and fishing 81 24 30 3 Finance leases and instalment credit 64 20 40 Interest accruals - Latent - 50 of which: UK - residential mortgages 18 11 - personal lending 81 - property 21 77 42 - other 59 Europe - residential mortgages 26 2 - personal lending 86 12 - property 34 37 - - other 71 15 US - residential mortgages 80 17 79 - personal lending 97 43 44 17 29 - property 38 30 10 17 - other 29 28 RoW - residential mortgages 24 9 38 - - - personal lending 2 2 - 3 - property 49 38 78 - - - other 97 3 50 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Core Central and local government - Finance - banks 88 1 - other 71 53 Residential mortgages 17 Personal lending 81 Property 25 98 Construction 36 38 Manufacturing 48 Service industries and business activities - retail, wholesale and repairs 42 - transport and storage 40 36 40 35 - health, education and recreation 26 64 - hotels and restaurants 32 49 - utilities 22 3 14 - 1 - - other 47 98 Agriculture, forestry and fishing 94 57 61 24 5 Finance leases and instalment credit 57 63 42 Interest accruals - Latent - 52 of which: UK - residential mortgages 15 16 - personal lending 81 - property 20 43 - other 66 Europe - residential mortgages 19 6 - personal lending 81 43 19 - property 38 1 - other 86 85 US - residential mortgages 97 21 - personal lending 35 35 81 - property 43 30 84 54 - other 35 RoW - residential mortgages 23 9 39 5 - - personal lending 5 5 - - - property 58 35 60 20 - - other 75 42 71 38 52 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Non-Core Central and local government 76 - Finance - banks 11 1 9 - - - other 58 40 Residential mortgages 59 Personal lending 88 21 88 Property 43 Construction 48 46 Manufacturing 38 57 69 Service industries and business activities - retail, wholesale and repairs 56 9 25 - transport and storage 92 34 24 12 - health, education and recreation 38 87 33 - hotels and restaurants 58 25 - utilities 62 21 34 2 2 - other 49 Agriculture, forestry and fishing 58 28 48 1 7 Finance leases and instalment credit 60 60 73 Interest accruals - Latent - 48 of which: UK - residential mortgages 56 11 20 6 1 - personal lending 93 12 8 - property 40 - other 66 57 Europe - residential mortgages 77 4 - personal lending 67 54 81 6 - property 45 - other 52 69 US - residential mortgages 55 - personal lending 35 26 74 62 74 - property 89 33 57 - other 59 RoW - residential mortgages 1 - personal lending 3 - property 30 50 24 - other 45 10 48 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 30 June 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m Non-Core Central and local government - Finance - banks 10 1 10 - - - other 47 34 Residential mortgages 57 Personal lending 80 71 Property 44 Construction 45 34 Manufacturing 42 64 8 Service industries and business activities - retail, wholesale and repairs 54 18 - transport and storage 37 26 3 - health, education and recreation 38 93 23 - hotels and restaurants 50 83 24 - utilities 69 25 36 2 - - other 45 Agriculture, forestry and fishing 71 38 54 2 - Finance leases and instalment credit 59 48 52 Interest accruals - Latent - 48 of which: UK - residential mortgages 54 10 19 5 1 - personal lending 91 10 3 - property 41 - other 61 8 Europe - residential mortgages 76 - - personal lending 70 53 76 15 - property 45 - other 53 69 33 US - residential mortgages 52 - personal lending 37 10 27 30 53 - property 59 25 46 - other 12 RoW - residential mortgages 1 - personal lending - property 34 41 20 - other 42 5 48 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Non-Core Central and local government - Finance - banks 1 1 11 - other 34 7 88 Residential mortgages 66 Personal lending 85 Property 36 Construction 35 Manufacturing 37 Service industries and business activities - retail, wholesale and repairs 57 58 - transport and storage 78 57 47 4 - health, education and recreation 34 14 - hotels and restaurants 51 57 - utilities 69 20 29 13 7 - other 55 Agriculture, forestry and fishing 58 29 50 7 1 Finance leases and instalment credit 69 71 Interest accruals - Latent - 44 of which: UK - residential mortgages 52 7 13 5 1 - personal lending 91 13 11 - property 31 - other 61 Europe - residential mortgages 45 21 47 37 - - personal lending 77 23 5 - property 40 - other 47 US - residential mortgages 87 - personal lending 20 20 79 - property 26 - other RoW - residential mortgages - 4 1 - personal lending 2 - 98 - property 81 34 - other 80 98 44 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by division The following tables analyse loans and advances to banks and customers (excluding reverse repos and assets of disposal groups) and related REIL, provisions, impairments, write-offs and coverage ratios by division. Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL YTD Impairment charge YTD Amounts written-off 30 September 2011 £m £m £m % % £m £m UK Retail 57 UK Corporate 40 Wealth 71 36 13 8 Global Transaction Services 84 66 Ulster Bank 46 63 US Retail & Commercial 49 Retail & Commercial 48 Global Banking & Markets 57 51 RBS Insurance and other - Core 49 Non-Core 48 49 30 June 2011 UK Retail 58 UK Corporate 40 Wealth 69 37 8 6 Global Transaction Services 70 74 11 Ulster Bank 47 21 US Retail & Commercial 52 Retail & Commercial 49 Global Banking & Markets 66 21 RBS Insurance and other - Core 50 Non-Core 48 49 31 December 2010 UK Retail 59 UK Corporate 44 Wealth 66 30 18 9 Global Transaction Services 8 49 Ulster Bank 45 48 US Retail & Commercial 55 Retail & Commercial 51 Global Banking & Markets 61 87 RBS Insurance and other - Core 52 Non-Core 44 47 Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification US UK Other Europe RoW Total HFT DFV AFS LAR 30 September 2011 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 15 1 - - RMBS: covered bond - RMBS: prime 74 RMBS: non-conforming 75 - - RMBS: sub-prime 4 - 24 CMBS 30 - CDOs 49 - - 92 CLOs - - Other ABS - 74 Carrying value RMBS: G10 government 15 1 - - RMBS: covered bond - RMBS: prime 1 94 RMBS: non-conforming 75 - - RMBS: sub-prime 83 4 - 11 CMBS 30 - CDOs 16 - - 89 CLOs 78 - - Other ABS - 1 Net exposure RMBS: G10 government 15 1 - - RMBS: covered bond - RMBS: prime 1 94 RMBS: non-conforming 75 - - RMBS: sub-prime 78 4 - 3 CMBS 30 - CDOs 16 - - 89 CLOs 78 - - Other ABS - 1 Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification (continued) US UK Other Europe RoW Total HFT DFV AFS LAR 31 December 2010 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 45 CDOs - - 99 CLOs 9 - Other ABS - Carrying value RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 CDOs 69 - - 96 CLOs 3 - Other ABS - Net exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 10 CDOs 39 - - 96 CLOs 1 - Other ABS - 11 Appendix 4 Asset Protection Scheme Appendix 4 Asset Protection Scheme Covered assets roll forward The table below shows the movement in covered assets. Covered amount £bn At 31 December 2010 Disposals Maturities, amortisation and early repayments Effect of foreign currency movements and other adjustments At 30 June 2011 Disposals Maturities, amortisation and early repayments Effect of foreign currency movements and other adjustments At 30 September 2011 Key points · The covered amount has reduced by £126 billion since the Scheme inception (December 2008) from £282 billion to £156 billion and by £39 billion in the nine months ended 30 September 2011. · The Group continues to take advantage of market conditions and execute sales from a number of its portfolios. Credit impairments and write-downs The table below analyses the credit impairment provision (adjusted for write-offs) and adjustments to par value (including available-for-sale reserves) relating to the covered assets. 30 September 30 June 31 December £m £m £m Loans and advances Debt securities Derivatives By division: UK Retail UK Corporate Ulster Bank Retail & Commercial Global Banking & Markets Core Non-Core Key point · Cumulative credit impairments and write-downs increased by £1.8 billion in the quarter to £34.5billion. Appendix 4 Asset Protection Scheme (continued) First loss utilisation Definitions of triggered amounts and other related aspects are set out in the Group's 2010 Annual Report and Accounts and the Group's Interim Results 2011. The table below shows the first loss utilisation under the original and modified rules (as described in the Group's Interim Results 2011). Original Scheme rules Modified Scheme rules Gross loss amount Cash recoveries to date Net triggered loss Total net triggered amount 30 September 2011 £m £m £m £m UK Retail - UK Corporate Ulster Bank - Retail & Commercial Global Banking & Markets - - Core Non-Core Loss credits 30 June 2011 UK Retail - UK Corporate Ulster Bank - Retail & Commercial Global Banking & Markets - - Core Non-Core Loss credits 31 December 2010 UK Retail - UK Corporate Ulster Bank - Retail & Commercial Global Banking & Markets - - Core Non-Core Loss credits Appendix 4 Asset Protection Scheme (continued) First loss utilisation (continued) Key points · The cumulative first loss is £30.8 billion. However, the Group does not expect to claim under the Scheme, which has a first loss of £60 billion. · In Q3 2011 the Group received loss credits of £0.2 billion in relation to disposals. · The Group now expects an average recovery rate of approximately 40% across all portfolios, reflecting a slight deterioration in credit metrics, including impairments. Risk-weighted assets The table below analyses by division, risk-weighted assets (RWAs) covered by APS. 30 September 30 June 31 December £bn £bn £bn UK Retail UK Corporate Ulster Bank Retail & Commercial Global Banking & Markets Core Non-Core APS RWAs Key point · The decrease of £6.6 billion in RWAs covered by the Scheme reflects pool movements, assets moving into default and changes in risk parameters. Glossary of terms Alt-A (Alternative A-paper) are mortgage loans with a higher credit quality than sub-prime loans but with features that disqualify the borrower from a traditional prime loan. Alt-A lending characteristics include limited documentation; high loan-to-value ratio; secured on non-owner occupied properties; and debt-to-income ratio above normal limits. Arrears are the aggregate of contractual payments due on a debt that have not been met by the borrower. A loan or other financial asset is said to be 'in arrears' when payments have not been made. Asset-backed commercial paper (ABCP) - a form of asset-backed security generally issued by a commercial paper conduit. Asset-backed securities (ABS) are securities that represent interests in specific portfolios of assets. They are issued by a special purpose entity following a securitisation. The underlying portfolios commonly comprise residential or commercial mortgages but can include any class of asset that yields predictable cash flows. Payments on the securities depend primarily on the cash flows generated by the assets in the underlying pool and other rights designed to assure timely payment, such as guarantees or other credit enhancements. Collateralised bond obligations, collateralised debt obligations, collateralised loan obligations, commercial mortgage backed securities and residential mortgage backed securities are all types of ABS. Asset Protection Scheme credit default swap - in 2009, the Group became party to the Asset Protection Scheme under which it purchased credit protection over a portfolio of specified assets and exposures (covered assets) from Her Majesty's Treasury acting on behalf of the UK Government. The contract is accounted for as a derivative financial instrument. It is recognised at fair value and included in Derivatives on the balance sheet. Changes in its fair value are recognised in profit or loss within Income from trading activities. Assets under management are assets managed by the Group on behalf of clients. Certificate of deposit (CD)- CDs are bearer negotiable instruments acknowledging the receipt of a fixed term deposit at a specified interest rate. Collateralised bond obligations (CBOs) are asset-backed securities for which the underlying asset portfolios are bonds, some of which may be sub-investment grade. Collateralised debt obligations (CDOs) are asset-backed securities for which the underlying asset portfolios are debt obligations: either bonds (collateralised bond obligations) or loans (collateralised loan obligations) or both. The credit exposure underlying synthetic CDOs derives from credit default swaps. The CDOs issued by an individual vehicle are usually divided in different tranches: senior tranches (rated AAA), mezzanine tranches (AA to BB), and equity tranches (unrated). Losses are borne first by the equity securities, next by the junior securities, and finally by the senior securities; junior tranches offer higher coupons (interest payments) to compensate for their increased risk. Collateralised loan obligations (CLOs) are asset-backed securities for which the underlying asset portfolios are loans, often leveraged loans. Glossary of terms (continued) Collectively assessed loan impairment provisions - impairment loss provisions in respect of impaired loans, such as credit cards or personal loans, that are below individual assessment thresholds. Such provisions are established on a portfolio basis, taking account of the level of arrears, security, past loss experience, credit scores and defaults based on portfolio trends. Commercial mortgage backed securities (CMBS) are asset-backed securities for which the underlying asset portfolios are loans secured on commercial real estate. Commercial paper (CP) comprises unsecured obligations issued by a corporate or a bank directly or secured obligations (asset-backed CP), often issued through a commercial paper conduit, to fund working capital. Maturities typically range from 2 to 270 days. However, the depth and reliability of some CP markets means that issuers can repeatedly roll over CP issuance and effectively achieve longer term funding. Commercial paper is issued in a wide range of denominations and can be either discounted or interest-bearing. Commercial real estate - freehold and leasehold properties used for business activities. Commercial real estate includes office buildings, industrial property, medical centres, hotels, retail stores, shopping centres, agricultural land and buildings, warehouses, garages etc. Contractual maturity is the date in the terms of a financial instrument on which the last payment or receipt under the contract is due for settlement. Core Tier 1 capital - called-up share capital and eligible reserves plus equity non-controlling interests, less intangible assets and other regulatory deductions. Core Tier 1 capital ratio - core Tier 1 capital as a percentage of risk-weighted assets. Cost:income ratio - operating expenses as a percentage of total income. Covered mortgage bonds are debt securities backed by a portfolio of mortgages that is segregated from the issuer's other assets solely for the benefit of the holders of the covered bonds Credit default swap (CDS) is a contract where the protection seller receives premium or interest-related payments in return for contracting to make payments to the protection buyer upon a defined credit event in relation to a reference financial asset or portfolio of financial assets. Credit events usually include bankruptcy, payment default and rating downgrades. Credit derivative product company (CDPC) is a special purpose entity that sells credit protection under credit default swaps or certain approved forms of insurance policies. Sometimes they can also buy credit protection. CDPCs are similar to monoline insurers. However, unlike monoline insurers, they are not regulated as insurers. Glossary of terms (continued) Credit derivatives are contractual agreements that provide protection against a credit event on one or more reference entities or financial assets. The nature of a credit event is established by the protection buyer and protection seller at the inception of a transaction, and such events include bankruptcy, insolvency or failure to meet payment obligations when due. The buyer of the credit derivative pays a periodic fee in return for a payment by the protection seller upon the occurrence, if any, of a credit event. Credit derivatives include credit default swaps, total return swaps and credit swap options. Credit risk assets - loans and advances (including overdraft facilities), instalment credit, finance lease receivables and other traded instruments across all customer types. Credit risk spread - is the difference between the coupon on a debt instrument and the benchmark or the risk-free interest rate for the instrument's maturity structure. It is the premium over the risk-free rate required by the market for the credit quality of an individual debt instrument. Credit valuation adjustments - are adjustments to the fair values of derivative assets to reflect the creditworthiness of the counterparty. Currency swap - an arrangement in which two parties exchange specific principal amounts of different currencies at inception and subsequently interest payments on the principal amounts. Often, one party will pay a fixed interest rate, while the other will pay a floating rate (though there are also fixed-fixed and floating-floating arrangements). At the maturity of the swap, the principal amounts are usually re-exchanged. Customer accounts - comprise money deposited with the Group by counterparties other than banks and classified as liabilities. They include demand, savings and time deposits; securities sold under repurchase agreements; and other short-term deposits. Deposits received from banks are classified as deposits by banks. Debt restructuring - see Renegotiated loans. Debt securities are transferable instruments creating or acknowledging indebtedness. They include debentures, bonds, certificates of deposit, notes and commercial paper. The holder of a debt security is typically entitled to the payment of principal and interest, together with other contractual rights under the terms of the issue, such as the right to receive certain information. Debt securities are generally issued for a fixed term and redeemable by the issuer at the end of that term. Debt securities can be secured or unsecured. Debt securities in issuecomprise unsubordinated debt securities issued by the Group. They include commercial paper, certificates of deposit, bonds and medium-term notes. Deferred tax asset - income taxes recoverable in future periods as a result of deductible temporary differences - temporary differences between the accounting and tax base of an asset or liability that will result in tax deductible amounts in future periods - and the carry-forward of tax losses and unused tax credits. Glossary of terms (continued) Deferred tax liability - income taxes payable in future periods as a result of taxable temporary differences (temporary differences between the accounting and tax base of an asset or liability that will result in taxable amounts in future periods). Defined benefit obligation - the present value of expected future payments required to settle the obligations of a defined benefit plan resulting from employee service. Defined benefit plan - pension or other post-retirement benefit plan other than a defined contribution plan. Delinquency - a debt or other financial obligation is considered delinquent when one or more contractual payments are overdue. Delinquency is usually defined in terms of days past due. Delinquent and in arrears are synonymous. Deposits by banks - comprise money deposited with the Group by banks and recorded as liabilities. They include money-market deposits, securities sold under repurchase agreements, federal funds purchased and other short term deposits. Deposits received from customers are recorded as customer accounts. Derivative - a contract or agreement whose value changes with movements in an underlying index such as interest rates, foreign exchange rates, share prices or indices and which requires no initial investment or an initial investment that is smaller than would be required for other types of contracts with a similar response to market factors. The principal types of derivatives are: swaps, forwards, futures and options. Discontinued operation - is a component of the Group that either has been disposed of or is classified as held for sale. A discontinued operation is either: a separate major line of business or geographical area of operations or part of a single co-ordinated plan to dispose of a separate major line of business or geographical area of operations; or a subsidiary acquired exclusively with a view to resale. Exposure at default (EAD) - an estimate of the expected level of utilisation of a credit facility at the time of a borrower's default. The EAD may be higher than the current utilisation (e.g. in the case where further drawings may be made under a revolving credit facility prior to default) but will not typically exceed the total facility limit. Fannie Mae (Federal National Mortgage Association) - is a US Government Sponsored Enterprise. It buys mortgages, principally issued by banks, on the secondary market, pools them, and sells them as residential mortgage-backed securities to investors on the open market. Its obligations are not explicitly guaranteed by the full faith and credit of the US Government. Federal Agencies - US federal agencies are independent bodies established by the US Government for specific purposes such as the management of natural resources, financial oversight or national security. A number of agencies, including Ginnie Mae, issue or guarantee publicly traded debt securities. Federal Home Loan Mortgage Corporation - see Freddie Mac. Federal National Mortgage Association - see Fannie Mae. Glossary of terms (continued) First/second lien - a lien is a charge such as a mortgage held by one party, over property owned by a second party, as security for payment of some debt, obligation, or duty owed by that second party. The holder of a first lien takes precedence over all other encumbrances on that property i.e. second and subsequent liens. Forbearance - is the term generally applied to an agreement, principally in relation to secured loans with retail customers experiencing temporary financial difficulty, to a payment moratorium, to reduced repayments or to roll up arrears. Forbearance loans are a subset of Renegotiated loans. Freddie Mac (Federal Home Loan Mortgage Corporation) - is a US Government Sponsored Enterprise. It buys mortgages, principally issued by thrifts, on the secondary market, pools them, and sells them as residential mortgage-backed securities to investors on the open market. Its obligations are not explicitly guaranteed by the full faith and credit of the US Government. G10 - the Group of Ten comprises the eleven industrial countries (Belgium, Canada, France, Germany, Italy, Japan, the Netherlands, Sweden, Switzerland, the United Kingdom and the United States) that have agreed to participate in the IMF's General Arrangements to Borrow. Government Sponsored Enterprises (GSEs) - are a group of financial services corporations created by the US Congress. Their function is to improve the efficiency of capital markets and to overcome statutory and other market imperfections which otherwise prevent funds from moving easily from suppliers of funds to areas of high loan demand. They include Fannie Mae and Freddie Mac. Gross yield - is the interest rate earned on average interest-earning assets i.e. interest income divided by average interest-earning assets. Guaranteed mortgages - are mortgages that are guaranteed by a government or government agency. In the US, government loan guarantee programmes are offered by the Federal Housing Administration, the Department of Veterans Affairs and the Department of Agriculture's Rural Housing Service. In the Netherlands, the Gemeentegarantie programme is run partly by the central government and partly by the municipalities. Home equity loan - is a type of loan in which the borrower uses the equity in their home as collateral. A home equity loan creates a charge against the borrower's house. Impaired loans - comprise all loans for which an impairment provision has been established; for collectively assessed loans, impairment loss provisions are not allocated to individual loans and the entire portfolio is included in impaired loans. Impairment allowance - see Loan impairment provisions. Impairment losses - for impaired financial assets measured at amortised cost, impairment losses - the difference between carrying value and the present value of estimated future cash flows discounted at the asset's original effective interest rate - are recognised in profit or loss and the carrying amount of the financial asset reduced by establishing a provision (allowance). For impaired available-for-sale financial assets, the cumulative loss that had been recognised directly in equity is removed from equity and recognised in profit or loss as an impairment loss. Glossary of terms (continued) Individually assessed loan impairment provisions - impairment loss provisions for individually significant impaired loans assessed on a case-by-case basis, taking into account the financial condition of the counterparty and any guarantor and the realisable value of any collateral held. International Accounting Standards Board (IASB) - is the independent standard-setting body of the IFRS Foundation. Its members are responsible for the development and publication of International Financial Reporting Standards (IFRSs) and for approving Interpretations of IFRSs as developed by the IFRS Interpretations Committee (IFRIC). Interest spread - is the difference between the gross yield and the interest rate paid on average interest-bearing liabilities. Investment grade - generally represents a risk profile similar to a rating of BBB-/Baa3 or better, as defined by independent rating agencies. Latent loss provisions - loan impairment provisions held against impairments in the performing loan portfolio that have been incurred as a result of events occurring before the balance sheet date but which have not been identified as impaired at the balance sheet date. The Group has developed methodologies to estimate latent loss provisions that reflect historical loss experience (adjusted for current economic and credit conditions) and the period between an impairment occurring and a loan being identified and reported as impaired. Loan impairment provisions - are established to recognise incurred impairment losses on a portfolio of loans classified as loans and receivables and carried at amortised cost. It has three components: individually assessed loan impairment provisions, collectively assessed loan impairment provisions and latent loss provisions. Loan-to-value ratio - the amount of a secured loan as a percentage of the appraised value of the security e.g. the outstanding amount of a mortgage loan as a percentage of the property's value. Loss given default (LGD) - the economic loss that may occur in the event of default i.e. the actual loss - that part of the exposure that is not expected to be recovered - plus any costs of recovery. Master netting agreement - is an agreement between two counterparties that have multiple derivative contracts with each other that provides for the net settlement of all contracts through a single payment, in a single currency, in the event of default on, or termination of, any one contract. Medium term notes (MTNs) - are debt securities usually with a maturity of five to ten years, but the term may be less than one year or as long as 50 years. They can be issued on a fixed or floating coupon basis or with an exotic coupon; with a fixed maturity date (non-callable) or with embedded call or put options or early repayment triggers. MTNs are most generally issued as senior, unsecured debt. Monoline insurers - are entities that specialise in providing credit protection against the notional and interest cash flows due to the holders of debt instruments in the event of default. This protection is typically in the form of derivatives such as credit default swaps. Glossary of terms (continued) Mortgage-backed securities (MBS) - are asset-backed securities for which the underlying asset portfolios are loans secured on property. See Residential mortgage backed securities and Commercial mortgage backed securities. Net interest income - is the difference between interest receivable on financial assets classified as loans and receivables or available-for-sale and interest payable on financial liabilities carried at amortised cost. Net interest margin - is net interest income as a percentage of average interest-earning assets. Net principal exposure - is the carrying value of a financial asset after taking account of credit protection purchased but excluding the effect of any counterparty credit valuation adjustment to that protection. Non-conforming mortgages - mortgage loans that do not meet the requirements for sale to US Government agencies or US Government sponsored enterprises. These requirements include limits on loan-to-value ratios, loan terms, loan amounts, borrower creditworthiness and other requirements. Option - an option is a contract that gives the holder the right but not the obligation to buy (or sell) a specified amount of the underlying physical or financial commodity, at a specific price, at an agreed date or over an agreed period. Options can be exchange-traded or traded over-the-counter. Past due - a financial asset such as a loan is past due when the counterparty has failed to make a payment when contractually due. Potential problem loans - are loans other than impaired loans, accruing loans which are contractually overdue 90 days or more as to principal or interest and troubled debt restructurings where known information about possible credit problems of the borrower causes management to have serious doubts about the borrower's ability to meet the loan's repayment terms. Prime - prime mortgage loans generally have low default risk and are made to borrowers with good credit records and a monthly income that is at least three to four times greater than their monthly housing expense (mortgage payments plus taxes and other debt payments). These borrowers provide full documentation and generally have reliable payment histories. Probability of default (PD) - the likelihood that a customer will fail to make full and timely repayment of credit obligations over a one year time horizon. Renegotiated loans - loans are generally renegotiated either as part of the ongoing banking relationship with a creditworthy customer or in response to a borrower's financial difficulties. In the latter case, renegotiation encompasses not only revisions to the terms of a loan such as a maturity extension, a payment moratorium, a concessionary rate of interest but also the restructuring of all or part of the exposure including debt forgiveness or a debt for equity swap. Loans renegotiated as part of the ongoing banking relationship with a creditworthy customer, are treated as new loans. Repurchase agreement (Repo) - see Sale and repurchase agreements. Glossary of terms (continued) Residential mortgage backed securities (RMBS) - are asset-backed securities for which the underlying asset portfolios are residential mortgages. Retail loans - are loans made to individuals rather than institutions. The loans may be for car purchases, home purchases, medical care, home repair, holidays and other consumer uses. Reverse repurchase agreement (Reverse repo) - see Sale and repurchase agreements. Risk asset ratio (RAR) - total regulatory capital as a percentage of risk-weighted assets. Risk elements in lending (REIL) - comprise impaired loans, accruing loans which are contractually overdue 90 days or more as to principal or interest and troubled debt restructurings. Risk-weighted assets - assets adjusted for their associated risks using weightings established in accordance with the Basel Capital Accord as implemented by the FSA. Certain assets are not weighted but deducted from capital. Sale and repurchase agreements - in a sale and repurchase agreement one party, the seller, sells a financial asset to another party, the buyer, at the same time the seller agrees to reacquire, and the buyer to resell, the asset at a later date. From the seller's perspective such agreements are repurchase agreements (repos) and from the buyer's reverse repurchase agreements (reverse repos). Securitisation - is a process by which assets or cash flows are transformed into transferable securities. The underlying assets or cash flows are transferred by the originator or an intermediary, typically an investment bank, to a special purpose entity which issues securities to investors. Asset securitisations involve issuing debt securities (asset-backed securities) that are backed by the cash flows of income-generating assets (ranging from credit card receivables to residential mortgage loans). Liability securitisations typically involve issuing bonds that assume the risk of a potential insurance liability (ranging from a catastrophic natural event to an unexpected claims level on a certain product type). Special purpose entity (SPE) - is an entity created by a sponsor, typically a major bank, finance company, investment bank or insurance company. An SPE can take the form of a corporation, trust, partnership, corporation or a limited liability company. Its operations are typically limited for example in a securitisation to the acquisition and financing of specific assets or liabilities. Structured credit portfolio (SCP) - the SCP is a portfolio of certain of the Group's illiquid assets - principally CDO super senior positions, negative basis trades and monoline exposures - held within Non-Core division. Structured notes - are securities that pay a return linked to the value or level of a specified asset or index. Structured notes can be linked to equities, interest rates, funds, commodities and foreign currency. Glossary of terms (continued) Subordinated liabilities - are liabilities which, in the event of insolvency or liquidation of the issuer, are subordinated to the claims of depositors and other creditors of the issuer. Sub-prime - sub-prime mortgage loans are designed for customers with one or more high risk characteristics, such as: unreliable or poor payment histories; loan-to-value ratio of greater than 80%; high debt-to-income ratio; the loan is not secured on the borrower's primary residence; or a history of delinquencies or late payments on the loan. Super senior CDO - is the most senior class of instrument issued by a CDO vehicle. They benefit from the subordination of all other instruments, including AAA rated securities, issued by the CDO vehicle. Tangible Net Asset Value (TNAV) - Owners' equity attributable to ordinary and B shareholders less intangible assets, divided by number of ordinary and B shares in issue. Tier 1 capital - core Tier 1 capital plus other Tier 1 securities in issue, less material holdings in financial companies. Tier 1 capital ratio - Tier 1 capital as a percentage of risk-weighted assets. Tier 2 capital - qualifying subordinated debt and other Tier 2 securities in issue, eligible collective impairment allowances, unrealised available-for-sale equity gains and revaluation reserves less certain regulatory deductions. US Federal Agencies - see Federal Agencies Value-at-risk (VaR) - is a technique that produces estimates of the potential change in the market value of a portfolio over a specified time horizon at given confidence levels. Write down - a reduction in the carrying value of an asset to record a decline in its fair value or value in use. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
